DETAILED ACTION
Claims 1-10 were subject to restriction requirement mailed on 08/08/2022.
Applicant filed a response, and elected Group II, claims 9-10, and withdrew claims 1-8, without traverse on 08/29/2022.
Claims 1-10 are pending, and claims 1-8 are withdrawn.
Claims 9-10 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17583331 (co-pending). Although the claims at issue are not identical, they are not patentably distinct from each other as set forth below:
The present claims require A method for producing a noble metal fine particle-supported catalyst, the method comprising: a step of mixing a noble metal salt, an alcohol having 1 to 5 carbon atoms, and a support to form a mixture; and a heating step of the mixture at a temperature of 150°C or higher and 800°C or lower to produce a noble metal fine particle-supported catalyst; or A method for producing noble metal fine particles, comprising: a step of mixing a noble metal salt and an alcohol having 1 to 5 carbon atoms to form a mixture; and a heating step of the mixture at a temperature of 150°C or higher and 800°C or lower to produce noble metal fine particles; A noble metal fine particle-supported catalyst in which noble metal fine particles are supported on a support, wherein an average particle diameter of the noble metal fine particles is 0.7 nm or more and less than 2 nm; or Noble metal fine particles having an average particle diameter of 0.7 nm or more and less than 2 nm.
The co-pending claims meet all limitations of the present claims. Specifically, while the copending claims are drawn to “a method of producing an alloy fine particle-supported catalyst”, wherein the composition forms the alloy fine particle comprising a noble metal salt (i.e., method of producing a noble metal fine particle supported catalyst) and not “noble metal fine particle supported catalyst” as presently claims, given that the producing method is drawn to form the product that encompass the presently claimed product, it is clear that the producing method of making the noble metal fine particle supported catalyst produces a product that would encompass the presently claim product.
Co-pending further recites the noble metal salt and the base metal salt are dissolved is 2 mol L-1 or more and 100 mol L-1 or less (co-pending, claims 2 and 7). However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio (i.e., a noble metal salt of 1 mol L-1 or more and 50 mol L-1 or less, overlapping range of the present claims), a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Election/Restrictions
Applicant’s election without traverse of claims 9-10 in the reply filed on 08/29/2022 is acknowledged.
Claims 1-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/29/2022.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garlyyev et al., Optimizing the size of platinum nanoparticles for enhanced mass activity in the electrochemical oxygen reduction reaction, Angew. Chem. Int. Ed., May 2019, 58, 9596-9600 (Garlyyev).
Regarding claims 9-10, Garlyyev discloses Pt nanoparticles of approximately 1 nm diameter (reading upon noble fine particles having an average particles diameter of 0.7 nm or more and less than 2 nm) were synthesized by a MOF-based approach (Garlyyev, page 9597, left column, 1st paragraph); MOFs are crystalline microporous materials, which have shown to be suitable host matrices to incorporate and stabilized a great variety of metal nanoparticles (Garlyyev, page 9596, right column, bottom of 1st paragraph); the Pt nanoparticles were formed using the atom-precise carbonyl cluster compound as a precursor and encapsulating it into ZIF-8 (i.e., a MOF as a support) (reading upon in which noble metal fine particle are supported on a support), and an average size of the Pt nanoparticles was 1.1±0.17 nm for number averaged diameter (Garlyyev, page 9598, left column, 2nd paragraph).

Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider et al., Interaction of platinum nanoparticles with graphitic carbon structures: A computational study, ChemPhysChem, 2013, 14, 2984-2989 (Schneider).
Regarding claims 9-10, Schneider discloses platinum clusters containing 1, 10, 18 and 37 atoms were used, the latter system in a hemispherical cuboctahedral shape with a diameter of approximately 1 nm (platinum clusters containing 37 atoms reading upon noble fine particles having an average particles diameter of 0.7 nm or more and less than 2 nm), and C96H24, a polycyclic aromatic hydrocarbon of hexagonal shape, was chosen as a model for the carbon support ((reading upon in which noble metal fine particle are supported on a support)) (Schneider, page 2985, left column, 3rd paragraph).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhu et al., Immobilizing extremely catalytically active palladium nanoparticles to carbon nanospheres: A weakly-capping growth approach, J. Am. Chem. Soc., 2015, 137, 11743-11748 (Zhu). Zhu discloses highly dispersed Pd NPs (i.e., nanoparticles) immobilized on carbon nanospheres of 1.4±0.3 nm (Zhu, page11746, left column, 2nd paragraph).

However, the rejections using this reference would be cumulative to the rejections of record set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732